PER CURIAM.
Richard Burt sued his former employer, United Parcel Service, Inc. (“UPS”), alleging that UPS unlawfully took adverse employment action against him in retaliation for his making a valid workers’ compensation claim, in violation of section 440.205, Florida Statutes. The trial court entered summary judgment in favor of UPS. While UPS met its initial burden of coming forward with competent evidence in support of its motion for summary judgment, Burt responded to UPS’s motion with opposing evidence sufficient to reveal genuine issues of material fact. See Gomez v. Fradin, 41 So.3d 1068, 1071 (Fla. 4th DCA 2010) (“A movant for summary judgment has the initial burden of demonstrating the nonexistence of any genuine issue of material fact. But once he tenders competent evidence to support his motion, the opposing party must come forward with counterevi-dence sufficient to reveal a genuine issue.” (citation and quotation marks omitted)). Because genuine issues of material fact remain in dispute, we reverse and remand for further proceedings. See Hubbard v. City of Boca Raton, 839 So.2d 747, 748 (Fla. 4th DCA 2003); Rivera v. Saffold, 606 So.2d 1249 (Fla. 2d DCA 1992).

Reversed and remanded for further proceedings.

MAY, C.J., TAYLOR and CIKLIN, JJ., concur.